Citation Nr: 9918417	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed to be secondary to tobacco use in 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision.  

Historically, service connection for the cause of the 
veteran's death was denied in a rating decision dated in 
August 1988.  This determination was based on the finding 
that carcinoma of the larynx, identified as the cause of the 
veteran's death, was not shown in service, nor did it become 
manifest to a degree of 10 percent within the postservice 
year.  

The appellant's current claim is for service connection for 
the cause of the veteran's death based on tobacco use in 
service.  A newly asserted or diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Consequently, the Board 
has construed the issue on appeal to be that set forth on the 
title page of the decision.


FINDINGS OF FACT

1.  The veteran died of cardiopulmonary arrest due to 
metastatic cancer of the larynx in March 1988.  

2.  At the time of the veteran's death, service had not been 
established for any disability.  

3.  The appellant has not presented competent evidence to 
show that the disabilities causing the veteran's death were 
the result of tobacco use during his active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant claims that the veteran, her husband, died of 
disability incurred in his active service due to tobacco use.  
For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
appellant's claim for service connection for the cause of the 
veteran's death, based on his tobacco use during his military 
service, was filed in July 1993.  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for the cause of the veteran's death based on 
tobacco use.  

The veteran died of cardiorespiratory arrest due to 
metastatic cancer of the larynx in March 1988.  The 
certificate of death indicates the interval between onset and 
death was one half hour for the former condition and 2 to 4 
months for the latter condition.  

The veteran's death and the disability listed as its cause 
satisfy the first element of a well-grounded claim, as listed 
above.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The appellant reported, in her September 1997 statement, that 
the veteran was essentially a nonsmoker prior to his entrance 
into active service, except for some experimentation in high 
school.  She reports that the veteran informed her that he 
began most of his smoking during active service when 
cigarettes were readily available.  As reported the appellant 
states that the veteran told her that he smoked 2 to 3 packs 
of cigarettes during his active service.  She reported in 
addition that smoking increased following the veteran's 
separation from active service when he smoked 3 to 4 packs of 
cigarettes a day.  

Information provided in the veteran's claims folder shows 
that the appellant and the veteran were married in 1961, many 
years after the veteran's World War II service.  
Consequently, the appellant's statements concerning the 
veteran's tobacco use in service do not appear to be based on 
her personal knowledge; rather they appear to be based on 
what she remembers the veteran told her during his lifetime.  
The appellant is competent only to the extent that she can 
articulated information concerning what she experience.  She 
is not competent to make statements concerning matters 
involving a determination of medical causation or diagnosis.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  

The veteran's service medical records do not make any 
reference to his smoking during the time of his active 
service.  However, reports compiled during his reserve status 
identify the veteran as a heavy smoker.  I note, in addition, 
that these reports do not indicate a date of origin for the 
veteran's cigarette smoking.  

On behalf of her claim for service connection, the appellant 
submitted the following statement, dated in June 1993, from 
D. S. Postma, M.D.:

[The veteran] died in 1988 of extensive 
metastatic cancer of his larynx.  I felt 
this cancer to be due to the long history 
of tobacco usage that [the veteran] had.  

Although this statement relates that cause of the veteran's 
death - metastatic cancer of the larynx - to his "long 
history" of tobacco use, there is no medical opinion that 
links the veteran's in-service smoking alone to the fatal 
disease process.  I would note that the veteran was separated 
from service in 1945; his post-service smoking, therefore, 
covered a period of more than 40 years, while any smoking in 
service was for a period of less than 4 years.  In other 
words, the information lacking in Dr. Postma's statement is a 
connection between in-service tobacco use and disability 
causing death.  In the absence of such evidence, the 
appellant's claim for service connection for the cause of the 
veteran's death, claimed to be secondary to tobacco use, is 
not well grounded.  Therefore, there is no duty to assist the 
appellant in order to comply with the provisions under 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the claimant of the requirements for the 
completion of the application for service connection.  Unlike 
the situation in Robinette, the claimant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make this claim well 
grounded.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death, claimed to be secondary to tobacco use, 
is not well grounded.  The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

